DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "rod like shape" in claim 1 is a relative term which renders the claim indefinite.  The term "rod like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the limits of what constitutes ‘rod like’ are.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (USPG 20130136552, hereinafter ‘Ono’) in view of Schaller (CH 665979).
Regarding claim 1, Ono discloses a rotary tool 1 comprising a body having a rotation axis A and a rod-like shape extending from a first end to a second end. The body includes a first part 10 including a first end and a second part 20 located closer to the second end than the first part and having a larger outside diameter than the first part. A cutting edge 11 is located at a side of the first end and a ridge portion (land 12) is located in the first part and the second part, connected to the cutting edge and helically extending from the cutting edge toward the second end. A flute 13/23 is located along the cutting edge and the ridge portion and comprises a first flute 13 located at the first part and having a first helix angle β1 and a second flute 23 located at the second part and having a second helix angle β2. Ono discloses both helix angles being generally between 10° and 45° (Paragraphs [0028] & [0041]) and being equal in the illustrated embodiment, however this does not need to be the case depending upon the material being machined, or the cutting conditions (Paragraph [0042]). Ono does not explicitly disclose the second helix angle being smaller than the first helix angle.
Schaller discloses a rotary tool, wherein the helix angle gradually decreases from 40° to 15° from a first part of the drill (front) to a second part (rear). Schaller discloses the change in helix angle being particularly suited for drilling deep holes (cutting conditions) in aluminum (material being machined) (see attached English machine translation).

Regarding claim 5, Ono discloses the first part comprising a first margin 17 located on a rear side in a rotating direction of the rotation axis with respect to the first flute, and having a first width in the rotating direction and the second part comprising a second margin 27 located on a rear side in the rotating direction with respect to the second flute and having a second width in the rotating direction. The first width is larger than the second width (see Fig. 3A).
Regarding claim 6, Ono discloses the first flute comprising a projecting portion (ridgeline between surfaces indicated at 14 and 13 in Figures 3A & 3B) extending from a side of the first end to a side of the second end.
Regarding claim 7, Ono discloses the projecting portion extending to the ridge portion 12.
Regarding claim 8, Ono discloses the first flute further comprising a rake surface region 14 located between the cutting edge and the projecting portion and having a length in a direction along the rotation axis. The rake surface region comprises a portion in which the length is constant or increases from the rotation axis side toward an outer peripheral side of the body (see Figs. 3A & 4).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (USPG 20130136552) in view of Schaller (CH 665979) as applied to claim 1 above, and further in view of Kamizaki et al. (WO 2008133295, hereinafter ‘Kamizaki’).
Regarding claims 2 and 3, neither Ono nor Schaller disclose the rotary tool having a third part as claimed.
Kamizaki discloses a rotary tool having a first part 6, a second part 7 and a third part 10 between the first part and the second part, and having a smaller outside diameter than the first part (see Figs. 1 & 2). This third part has a flute and accompanying helix angle which is continuous with the helix angles of the first and second parts (Fig. 4). A first end portion of the third flute is located close to the first end and a second end portion of the third flute is located close to the second end.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the modified rotary tool of claim 1 with a third part having a smaller diameter than the first part between the first and second parts, as taught by Kamizaki, to provide the rotary tool with a relief between roughing (first part) and finishing (second part) portions to allow for better chip evacuation, less friction between the rotary tool and the wall of the hole being machined.
As the flute and therefore helix angle of the third part is continuous with the first and second parts, the third helix angle at the first end portion is equal to the first helix angle at that point and the third helix angle at the second end portion is equal to the second helix angle at that point. Additionally, as the modified rotary tool of claim 1 is provided with a gradually changing helix angle from the first end to the second, the helix angle of the third part is gradually decreasing at the same rate from the first end portion toward the second end portion.
Regarding claim 4, neither Ono nor Schaller explicitly disclose the length of the first part in relation to the outside diameter of the first part.

It would have been obvious to one having ordinary skill in the art at the time of filing to modify the rotary tool of claim 2 to have a length of the first part being less than the diameter of the first part as taught by Kamizaki, to arrive at a rotary tool able to drill relatively flat-bottomed blind holes and/or a tool that is not excessively long and more susceptible to breaking when machining deeply into a workpiece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Alan Snyder/Primary Examiner, Art Unit 3722